Filed 3/3/16 P. v. Gomez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B258302

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA085001)
         v.

YOCIO JONATHAN GOMEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Steven R. Van Sicklen, Judge. Affirmed with directions.
         Randy S. Kravis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
Supervising Deputy Attorney General, and Stacy S. Schwartz, Deputy Attorney General,
for Plaintiff and Respondent.
                                             ——————————
       Early in the morning of July 23, 2012, after an evening of drinking and partying,
Yocio Jonathan Gomez (Gomez) drove his vehicle near a construction zone on the 405
freeway and triggered a chain reaction accident which killed two construction workers
and severely injured a third. A jury convicted Gomez of murder, gross vehicular
manslaughter, and driving under the influence of alcohol and causing injury. On appeal,
Gomez raises four issues. We affirm on three of the four issues: the trial court’s denial
of Gomez’s Batson/Wheeler1 motion, the trial court’s exclusion of evidence on a third
party’s purported contributory negligence, and the trial court’s reading of the CALJIC
No. 250 jury instruction on general intent. However, on the fourth issue, the legal
adequacy of the abstract of judgment, we remand for the trial court to prepare an
amended abstract that identifies the statutory basis for each monetary fine and penalty
imposed.
                                    BACKGROUND
I.     Facts of the case
       A.     Prior convictions
       Before the incident in this case, Gomez had two convictions for driving under the
influence (DUI). The first DUI offense occurred on June 1, 2008; on June 2, the People,
via a complaint, charged Gomez with driving under the influence in violation of Vehicle
Code section 23152, subdivision (b)2 in case no. 8LT04158. He pleaded no contest, and
the court placed Gomez on summary probation for 60 days and ordered him to pay a
$390 fine or serve 13 days in Los Angeles County jail. The date of conviction was
July 14, 2008.
       The second DUI offense occurred less than a year later, on April 6, 2009. In case
no. 9LT04101 filed on April 7, the People’s complaint charged Gomez with driving


       1
       Batson v. Kentucky (1986) 476 U.S. 79 [106 S.Ct. 1712, 90 L.Ed.2d 69] (Batson)
and People v. Wheeler (1978) 22 Cal.3d 258 (Wheeler).
       2 All further statutory references are to the Vehicle Code unless otherwise
indicated.


                                             2
under the influence under section 23152, subdivision (b). He again pleaded no contest,
and the court suspended Gomez’s driver’s license, placed him on probation for five years,
and ordered him to pay a fine and serve 30 days in Los Angeles County jail. The date of
conviction was April 14, 2009.
       Gomez still had a suspended license and remained on probation for his second
DUI offense when the July 23, 2012 incident, described below, occurred.
       B.     The incident
       On July 22, 2012, between 8:00 p.m. and 8:30 p.m., Gomez arrived at a party at a
friend’s apartment. While at the party, Gomez consumed an unknown quantity of
alcohol. Later in the night, because Gomez appeared inebriated, the host attempted to
stop Gomez from drinking even more alcohol. According to his testimony at trial, the
host successfully stopped Gomez from drinking more alcohol. Around 1:00 a.m., Gomez
expressed that he wanted to leave the party soon because he had to work in a few hours,
but because Gomez still appeared inebriated the host tried to stop him from driving.
Though the host offered to let Gomez spend the night at the apartment instead of driving
home, Gomez refused. Between 2:00 a.m. and 2:30 a.m., when the host went to the
bathroom, Gomez snuck out and drove away in his car.
       On that night, the northbound 405 freeway had several closed lanes due to active
construction near the Artesia Boulevard exit. As drivers approached the construction
zone, hundreds of traffic cones with two reflective stripes, arrow boards displaying
messages such as “move over” and “road work ahead,” and warning lights alerted them
to the upcoming construction zone. While the posted speed limit in this section of the
freeway is 65 miles per hour during regular conditions, it is unclear whether there were
signs requiring a reduced speed limit due to the construction zone.
       Driving 92 miles per hour next to the construction zone, Gomez straddled the
carpool lane and first lane (the two lanes closest to the median) in his Ford Explorer, and
the right front of his car struck the left rear of another car, a Lexus RX 350 (second car).
The second car spun out of control into the construction area; the car hit a construction
worker, trapping him upside down inside a drill machine, and catapulted a second

                                              3
construction worker over the guardrail. Both construction workers died from their
injuries. The second car’s impact threw a third construction worker against the guardrail;
he survived but suffered permanent injuries.
       An accident reconstruction expert testified at trial that Gomez’s pre-impact speed
of 92 miles per hour was “excessive” and in violation of sections 22350 and 22349,
subdivision (a).3 Gomez had not been braking when he hit the second car. The expert
further opined that at the instant before Gomez’s car impacted the second car, the second
car’s speed was 47 miles per hour. After Gomez’s car struck the second car, according to
the expert, the second car’s driver had no means to regain control of his car. Based on
Gomez’s “egregious speed,” the impact sending the second car “out of control,” and the
fact that the second car was fully within its lane while Gomez’s car “was traveling
between two lanes, colliding with the other vehicle,” the expert concluded that Gomez—
and Gomez alone—caused the collision.
       At trial, eyewitness Tiara B. testified that, while driving on the freeway with two
cars ahead of her, she saw Gomez’s car quickly approach her from behind. As Gomez’s
car approached hazardously close to her car, she swerved out of the way to avoid an
accident. She observed Gomez’s car pass the first car directly in front of her but strike
the second car in front of her. Then, the second car spun out of control into the
construction area, and Gomez’s car flipped over and slid along the freeway. Tiara B.
called the police to report the collision and its location.
       A second eyewitness George Z., a construction worker on-site, saw Gomez’s car
slide on its roof along the freeway. When he approached Gomez’s car, he smelled



       3 Section 22350 is the “[b]asic speed law” and mandates the following: “No
person shall drive a vehicle upon a highway at a speed greater than is reasonable or
prudent having due regard for weather, visibility, the traffic on, and the surface and width
of, the highway, and in no event at a speed which endangers the safety of persons or
property.” Section 22349, subdivision (a) is the “[m]aximum speed limit” provision and
recites as follows: “Except as provided in Section 22356, no person may drive a vehicle
upon a highway at a speed greater than 65 miles per hour.”


                                               4
alcohol and observed an alcoholic beverage on the ground about 10 feet away from
Gomez’s car.
       California Highway Patrol Officer Jimmy Nguy responded to the police call. He
observed Gomez exit the overturned car. Approaching Gomez, Officer Nguy smelled a
strong odor of alcohol and noticed slurring in Gomez’s speech. Another Spanish-
speaking officer, Officer Jose Cheak, who had arrived at the scene before Officer Nguy,
acted as a translator between Officer Nguy and Gomez; Officer Cheak confirmed that
Gomez spoke incoherently. After Gomez gave Officer Nguy his identification card,
Gomez vomited on his own shoes. Yet, Gomez denied to the police officers that he had
consumed any alcohol that night.
       After performing multiple field sobriety tests on Gomez and concluding that
Gomez had been driving under the influence of alcohol, Officer Nguy arrested him. The
criminalist at trial testified that a blood alcohol level (BAL) over 0.08 percent impairs a
driver’s ability “to drive safely.” She opined that Gomez’s BAL was likely 0.23 percent
at the time of the collision.
       The next day, at the county jail, Gomez admitted that during the incident “it’s
clear that I was smashed, drunk.”
II.    Procedural history
       An amended information charged Gomez with murder under Penal Code section
187, subdivision (a) (counts 1 and 2), gross vehicular manslaughter while intoxicated
under Penal Code section 191.5, subdivision (a) (counts 3 and 4), and driving under the
influence and causing injury under Vehicle Code section 23153, subdivisions (a) and (b)
(counts 5 and 6). The information also alleged that Gomez had two prior convictions for
driving under the influence of alcohol, as discussed above. The first conviction
concerned the DUI offense on June 1, 2008, with a conviction date of July 14, 2008, in
case no. 8LT04158. The second DUI occurred on April 6, 2009 and led to a conviction
in case no. 9LT04101 on April 14, 2009.
       Gomez pleaded not guilty to the charges, denied the allegations on the prior
convictions, and presented no evidence on his own behalf at trial. The jury found Gomez

                                              5
guilty of murder in the second degree (counts 1 and 2), gross vehicular manslaughter
while intoxicated (counts 3 and 4), and driving under the influence and causing injury
(counts 5 and 6), and found true the allegations that Gomez had the two prior DUI
convictions. The trial court sentenced Gomez to consecutive terms of 15 years to life
each on counts 1 and 2 as well as an upper term of four years on count 5. The trial court
imposed the following monetary fines and penalties: “a fine of $390.00 plus a state
penalty fund assessment of $1,131.00 for a total of $1,521.00.”
                                       DISCUSSION
I.     The trial court correctly denied Gomez’s Batson/Wheeler motion.
       During voir dire, Gomez’s counsel orally made a Batson/Wheeler motion, based
on the prosecutor excusing two of the four Hispanic prospective jurors in the jury pool,
Prospective Jurors Nos. 6159 and 6204. When the trial court asked whether the
prosecutor wanted to respond to the motion, the prosecutor said only if the court first
finds the defense has shown a prima facie case of discrimination. After concluding that
the defense had not met its initial burden, the trial court on its own initiative provided
race-neutral reasons for the peremptory challenge to Prospective Juror No. 6159 and
denied the defense’s Batson/Wheeler motion entirely.
       A juror’s race cannot be the sole basis for a peremptory challenge. When a
defendant makes a Batson/Wheeler motion challenging a prosecutor’s peremptory
challenge as impermissibly based on race, courts proceed through a three-step procedure.
First, the defendant has the burden of showing a prima facie case of discrimination.
Second, only if the defendant successfully makes that showing, the burden shifts to the
prosecutor to offer a race-neutral justification for the peremptory challenges. Third, only
if the prosecutor successfully makes that offering, the trial court decides whether the
defendant has met its burden to show purposeful racial discrimination. (Johnson v.
California (2005) 545 U.S. 162, 168 [125 S.Ct. 2410, 2416, 162 L.Ed.2d 129, 138].)
       Both parties agree our review in this case begins at step one: whether Gomez has
met his burden of showing a prima facie case of discrimination. Gomez “must make out



                                              6
a prima facie case ‘by showing that the totality of the relevant facts gives rise to an
inference of discriminatory purpose.’” (Johnson v. California, supra, 545 U.S. at p. 168.)
       On appeal, Gomez argues that because the prosecutor dismissed two of the four
jurors with Hispanic-sounding names, he has sufficiently established a prima facie case
of discrimination. Gomez argues that the peremptory challenges amount to 50 percent of
the potential Hispanic jurors, which is “statistical data” showing discrimination.
       The California Supreme Court, however, has repeatedly held that peremptory
challenges of only two jurors of the same race can “rarely” suggest a pattern of
impermissible exclusion and that it is “impossible” to infer discrimination from such a
small sample size. For example, in People v. Bonilla (2007) 41 Cal.4th 313, the
prospective juror pool contained only two African-Americans, and the prosecutor
excused both with peremptory challenges. (Id. at pp. 342–343.) The defense’s
Batson/Wheeler motion relied principally on the fact that the prosecutor had dismissed all
members of the racial group—two of two, or 100 percent. (Id. at p. 342.) Yet, the
Supreme Court held that because the number of disputed jurors excused was only two,
“‘the small absolute size of this sample makes drawing an inference of discrimination
from this fact alone impossible.’” (Id. at p. 343; see People v. Harris (2013) 57 Cal.4th
804, 835; People v. Bell (2007) 40 Cal.4th 582, 597–598.) While Gomez focuses upon
the percentage of the prospective juror pool excused, that information lacks statistical
significance in light of the small sample size. As the absolute number of jurors excused
is only two, this data is an inadequate basis for a statistical analysis of whether the
peremptory challenges had a discriminatory purpose.
       Other facts also support the trial court’s determination in this case. The trial court
on its own initiative found race-neutral reasons for the peremptory challenge of
Prospective Juror No. 6159. The trial court found it necessary to read every question to
the juror; and while Gomez argues that the juror could not see very well, the trial court
also found that the juror did not understand the questions asked. The trial court further
observed the juror’s body language and assessed the juror as “slow” and awkward in
answering questions. In People v. Taylor (2009) 47 Cal.4th 850, a prospective juror

                                              7
“‘was clearly confused’” and had answers “‘all over the board,’” and the trial court had
“‘concern[ ] that she would be unable to understand and follow the directions of the
court’”; the California Supreme Court held that the prosecutor had a non-discriminatory
reason for excusing that juror. (Id. at p. 893.) “Whether due to anxiety, limited literacy,
poor verbal comprehension or other factors,” the juror displayed “great difficulty
understanding the written and oral questioning” and thus “gave strong reason to doubt her
ability to perform her duties as a juror.” (Ibid.) The same holding applies here.
       Gomez’s counsel referred to the other excused juror at issue, Prospective Juror
No. 6204, as “the man who worked for the Hispanic media.”4 There was a potential that
the juror’s employment at a relevant media outlet would expose him unintentionally to
outside information concerning the case. In People v. Jenkins (2000) 22 Cal.4th 900, the
California Supreme Court held that because a juror “anticipated some difficulty in the
course of trial shielding himself from outside information concerning the case because of
his employment as a reporter with a local newspaper,” the record amply supported the
conclusion that the prosecutor did not challenge the prospective African-American juror
based solely on race. (Id. at p. 994.) In addition, Prospective Juror No. 6204 had
investigated “numerous stories” similar to this case. Because “jurors who have so much
interest, education, and experience in the same field as the anticipated testimony . . . are
likely to have established views and predispositions regarding the testimony, which they
might share with the other jurors,” our Supreme Court has similarly approved as race-
neutral a prosecutor’s peremptory challenge to a prospective juror due to his “educational
background, interest, and experience in the field.” (People v. DeHoyos (2013) 57 Cal.4th



       4 After finding Gomez had not shown a prima facie case of discrimination, there
was no requirement that the trial court provide on the record any race-neutral reason for
the peremptory challenge. On appeal, having rejected Gomez’s argument for a prima
facie case of discrimination based solely on the percentage of jurors excused, there also is
no requirement that we look for race-neutral reasons, but we nevertheless have reviewed
independently the record and found several race-neutral reasons for the peremptory
challenge to Prospective Juror No. 6204.


                                              8
79, 110–111.) Thus, the record of Prospective Juror No. 6204’s voir dire also supports
race-neutral reasons for the peremptory challenge excusing him.
       Gomez asks us to conduct for the first time on appeal a comparative analysis of
whether the prosecutor’s stated reasons for excusing these two jurors applies equally to
other jurors that the prosecutor did not excuse. “When a trial court has found no prima
facie showing, and the prosecutor has declined to state reasons for the excusals, we have
declined to conduct a comparative juror analysis.” (People v. Harris, supra, 57 Cal.4th at
p. 836.) In this case, the trial court did not find a prima facie showing. Further, the
prosecutor had neither the opportunity before the trial court to provide all of his race-
neutral reasons for excusing these two jurors nor the opportunity to explain the
differences he perceived between the excused jurors and the non-excused jurors. The
record is inadequate for us to engage in a meaningful comparative analysis of the jurors’
answers, and we thus decline Gomez’s request.
       Because we agree with the trial court that Gomez failed to meet his burden under
step one, our analysis can end here.
II.    The trial court did not abuse its discretion in excluding evidence on
purported contributory negligence.
       We review a trial court’s ruling on the relevance, admission, or exclusion of
evidence under the abuse of discretion standard. (People v. Harrison (2005) 35 Cal.4th
208, 230.) We reverse only if the trial court’s ruling is in an “‘“arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice.”’” (People v.
Foster (2010) 50 Cal.4th 1301, 1328–1329.)
       The evidence at issue concerns the purported contributory negligence of the
second car driver, including his blood alcohol content, testimony by witnesses on whether
he appeared to be under the influence of alcohol, and whether he was the cause or a
contributory cause of the collision. Arguing that evidence of a third party’s contributory
negligence is irrelevant to the defendant’s guilt for criminal charges under criminal law,
the prosecution moved in limine to preclude the defense from introducing this evidence at
trial. The defense contended that the disputed evidence affects the second car driver’s

                                              9
“credibility as a witness” in testifying against Gomez;5 the defense also argued that
because the second car driver “was also initially arrested” he has “an inherent bias and
motive to fabricate.” Agreeing with the prosecution, the trial court held that Gomez’s
actions were a substantial factor in causing the deaths in this case, the second car driver’s
actions did not break the chain of causation, and therefore the disputed evidence was
irrelevant; the trial court granted the prosecution motion to exclude the evidence from
trial.
         Contributory negligence is not a defense or excuse for a crime. (People v. Schmies
(1996) 44 Cal.App.4th 38, 46.) That a third party may have shared responsibility or fault,
even if that conduct is a crime itself, “does nothing to exonerate defendant for his role.”
(Id. at p. 51.) We “cannot permit a defendant to escape responsibility for his or her
criminal conduct simply because a victim was not ‘sufficiently’ cautious or perfect.”
(People v. Wattier (1996) 51 Cal.App.4th 948, 954.) “Facts attacking legal causation are
only relevant if the defendant’s act was not a substantial factor” such that the third party’s
conduct was the sole or “superseding cause.” (Id. at p. 953.) A sole or superseding cause
is conduct “so unusual, abnormal, or extraordinary that it could not have been foreseen.”
(Schmies, at p. 52.)
         Gomez argues it is unforeseeable that the second car driver would be driving “so
slow” and thus the car collision and subsequent deaths “would not have occurred” absent
the second car’s speed of 47 miles per hour and the driver’s alleged drinking. First,
Gomez concedes that it is foreseeable that his own illegally high speed (92 miles per
hour) and BAL (0.23 percent) would cause a car collision. Second, in light of the posted
speed limit of 65 miles per hour and the presence of the construction zone, which
ordinarily requires a reduced speed, 47 miles per hour is not an “unusually” slow speed in
this case. Thus, it is also foreseeable that other drivers on the freeway would drive at a
slower speed than the posted speed limit, such as 47 miles per hour. In arguing that the



         5   At trial, neither party offered the second car driver to testify as a witness.


                                                  10
car collision would not have occurred absent the second car driver’s slower speed,
Gomez speculatively implies that if the second car had been moving at a faster speed
then the collision would not have occurred. He provides no analytical support for his
conclusion. Third, the accident reconstruction expert opined that once Gomez’s car hit
the second car, the second car driver was helpless to regain control of his car.
       Therefore, Gomez’s actions, including his intoxication, high driving speed, and
erratic lane changing, were substantial factors causing the car collision and subsequent
deaths. The speed and condition of the second car driver was not the sole or superseding
cause of the car collision and subsequent deaths, and did not break the chain of causation.
The trial court did not abuse its discretion in excluding this evidence on purported
contributory negligence.
III.   Though the trial court erred in reading the CALJIC No. 250 jury instruction
to the jury, that error was harmless.
       Gomez faced charges of murder and gross vehicular manslaughter while
intoxicated. Neither is a general intent crime. (Pen. Code, §§ 187, 191.5.) When
discussing the general concept of union of act and intent before instructing on any
specific charge in this case, however, the trial court provided the instruction on general
intent, CALJIC No. 250.
       The trial court read CALJIC No. 250 as follows: “The crimes charged in this case
require the proof—or proof of the union, or joint operation, of act and wrongful intent.
[¶] For you to find a person guilty of the crimes of murder as alleged in counts 1 and 2,
gross vehicular manslaughter while intoxicated as alleged in counts 3 and 4, D.U.I.,
driving under the influence, causing injury with two or more priors as alleged in count 5,
and D.U.I. over .08 percent alcohol causing injury as alleged in count 6, that person must
not only commit the prohibited act, but must do so with wrongful intent. A person acts
with wrongful intent when he or she intentionally does a prohibited act; however, it is not
required that he or she intend to break the law. The act required is explained in the
instruction for that crime.”



                                             11
       The trial court erred in providing that instruction to the jury. Instead, in light of
the murder charge, the trial court should have provided the generic instruction on specific
intent, CALJIC No. 251; and, due to the gross vehicular manslaughter while intoxicated
charge, the trial court should have provided the generic instruction on criminal
negligence, CALJIC No. 253.
       Nevertheless, when instructing on the elements of each specific crime charged, the
trial court did explain in detail the required intent for each crime: malice for murder with
malice aforethought in CALJIC No. 520 and gross negligence for gross vehicular
manslaughter while intoxicated in CALJIC No. 590.
       For malice, the trial court read CALJIC No. 520 to the jury as follows: “The
defendant is charged in counts 1 and 2 with murder in violation of Penal Code section
187. [¶] To prove that the defendant is guilty of this crime, the People must prove that:
[¶] 1. The defendant committed an act that caused the death of another person; [¶] and
[¶] 2. When the defendant acted, he had a state of mind called malice aforethought. [¶]
There are two kinds of malice aforethought, express malice and implied malice. Proof of
either is sufficient to establish the state of mind required for murder. [¶] The defendant
acted with express malice if he unlawfully intended to kill. [¶] The defendant acted with
implied malice if: [¶] 1. He intentionally committed an act; [¶] 2. The natural and
probable consequences of the act were dangerous to human life; [¶] 3. At the time he
acted, he knew his act was dangerous to human life; [¶] and [¶] 4. He deliberately
acted with conscious disregard for human life. [¶] Malice aforethought does not require
hatred or ill will toward the victim. It is a mental state that must be formed before the act
that causes death is committed. It does not require deliberation or the passage of any
particular period of time. . . .”
       The trial court also read the following to the jury on gross negligence, which
complies with CALJIC No. 590: “The defendant is charged in counts 3 and 4 with gross
vehicular manslaughter while intoxicated in violation of Penal Code section 195.5
subsection (a). [¶] To prove that the defendant is guilty of this crime, the People must
prove: [¶] 1. The defendant drove under the influence of an alcoholic beverage or drove

                                              12
while having a blood alcohol level 0.08 or higher; [¶] 2. While driving that vehicle
under the influence of an alcoholic beverage, the defendant also committed an infraction;
[¶] 3. The defendant committed the infraction with gross negligence; [¶] and [¶]
4. The defendant grossly—the defendant’s [sic] grossly negligent conduct caused the
death of another person. [¶] . . . [¶] Gross negligence involves more than ordinary
carelessness, inattention, or mistake in judgment. A person acts with gross negligence
when: [¶] 1. He or she acts in a reckless way that creates a high risk of death or great
bodily injury; [¶] and [¶] 2. A reasonable person would have known that acting in that
way would create such a risk. [¶] In other words, a person acts with gross negligence
when the way he or she acts is so different than the way an ordinarily careful person
would act in the same situation that his or her act amounts to disregard for human life or
indifference to the consequences of that act. [¶] The combination of driving a vehicle
while under the influence of an alcoholic beverage and violating a traffic law is not
enough by itself to establish gross negligence. In evaluating whether the defendant acted
with gross negligence, consider the level of the defendant’s intoxication, if any; the way
the defendant drove; and any other relevant aspects of the defendant’s conduct.”
       Gomez argues that because the jury instructions were “conflicting and
affirmatively misleading,” this error was not harmless. Under our precedent, however,
we determine that the jury could not have misunderstood the intent required for each
specific crime merely because of the addition of the generic general intent instruction.
(People v. Zerillo (1950) 36 Cal.2d 222, 232; People v. Lyons (1991) 235 Cal.App.3d
1456, 1462–1463.) Here, the jury instructions on each specific crime correctly described
in great detail the required intent. Those instructions unambiguously tell the jury that for
conviction Gomez must have had malice and gross negligence, respectively, and
explained what those terms meant. The trial court’s error in reading the CALJIC No. 250
instruction to the jury was harmless.




                                             13
IV.    On remand, the trial must provide an amended abstract of judgment that
specifies the statutory basis for each monetary fine and penalty.
       The abstract of judgment must contain the amount and statutory basis for each fine
and penalty. (People v. Johnson (2015) 234 Cal.App.4th 1432, 1459; People v. Hamed
(2013) 221 Cal.App.4th 928, 940.) We have held that such detail has dual purposes:
allowing the parties an opportunity to identify and correct any errors in the trial court to
avoid unnecessary appeals and assisting the Department of Corrections and
Rehabilitation to fulfill its statutory duty to collect and forward deductions to the
appropriate agency. (Hamed, at pp. 939–940.) Here, the abstract merely recites the
amount of the fine and penalty without the statutory basis for each fine and penalty: “Pay
a fine of $390.00 plus a state penalty fund assessment of $1,131.00 for a total of
$1,521.00.” Therefore, we remand for the trial court to correct the abstract by including
the statutory basis for each fine and penalty.
                                      DISPOSITION
       We direct the trial court to correct the abstract of judgment to reflect the statutory
basis for each fine and penalty and to prepare an amended abstract of judgment and
forward a copy to the Department of Corrections and Rehabilitation. In all other respects,
we affirm the judgment.
       NOT TO BE PUBLISHED.


                                                   JOHNSON, J.


We concur:


              ROTHSCHILD, P. J.


              LUI, J.




                                              14